Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No.8 to Registration Statement No. 333-130114 on Form S-11 of our report dated March29, 2007, relating to the consolidated financial statements of Hines Real Estate Investment Trust, Inc. and subsidiaries as of December31, 2006 and 2005 and for each of the three years in the period ended December31, 2006 and our report dated March29, 2007, relating to the consolidated financial statements of Hines-Sumisei U.S. Core Office Fund, L.P. and subsidiaries as of December31, 2006 and 2005 and for each of the three years in the period ended December31, 2006, each appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to us under the heading “Experts” in such Prospectus. /s/ DELOITTE & TOUCHE LLP Houston, Texas January 16, 2008
